Biddings, J.
This ease was submitted upon an agreement that the facts were to be considered as the same as those stated in the opinion of Mr. Justice Manning in Babnsse v. Parish of Terrebonne, SO La. Ann. 287. We are of opinion that the construction there given of the statute, authorizing the issue of the bonds in suit,—the additional fact having been found by us that the plaintiff took title after that decision was made public,—is binding upon this court; the question in that respect being one of local statute, and not of general commercial law. We are also of opinion that the construction is correct, provided the questions were new.
Judgment for defendant.-
Pabdee, J., concurs.